J-A07004-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

KERIM AMADOU, AN INDIVIDUAL,                     IN THE SUPERIOR COURT OF
SHAMAEL RAHAMANI, A MINOR                              PENNSYLVANIA
INDIVIDUAL AND SHAKIB RAHAMANI, A
MINOR INDIVIDUAL,

                        Appellants

                   v.

RONALD SARVER,

                        Appellee                      No. 703 WDA 2014


                    Appeal from the Order April 2, 2014
            In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): GD-12-11773


BEFORE: BENDER, P.J.E., LAZARUS, J., and MUNDY, J.

MEMORANDUM BY BENDER, P.J.E.:                          FILED JUNE 02, 2015

     Kerim Amadou and his children, Shamael Rahamani, and Shakib

Rahamani, (collectively, Appellants) appeal from an order entered April 2,

2014, denying Appellants’ post-trial motions. We quash.

     In September 2011, Mr. Amadou was operating a motor vehicle. His

children were seated in the rear of the vehicle. While stopped in traffic, the

Amadou vehicle was struck by a pickup truck operated by Ronald Sarver.

Mr. Amadou and his children were injured in the collision.

     In January 2013, Mr. Amadou and his children commenced this

personal injury action. In January 2014, the case proceeded to a jury trial.

Mr. Sarver conceded liability.     The jury returned a verdict in favor of Mr.
J-A07004-15


Amadou for one thousand four hundred forty dollars ($1,440.00). The jury

also determined that Shamael Rahamani sustained causally related injuries

that were not compensable, thus awarding no damages.         Finally, the jury

determined that Shakib Rahamani suffered no causally related injuries.

      Appellants filed timely post-sentence motions, seeking in part a new

trial on damages.    The trial court denied Appellants’ motions.   Appellants

filed a notice of appeal and a court-ordered Pa.R.A.P. 1925(b) statement.

The trial court issued a responsive opinion.

      Appellants seek review of the following question:

      Should a new trial be ordered on the ground that the jury’s
      verdict is inadequate[,] when the jury awarded economic
      damages for wages that were lost as the result of pain[,] yet
      failed to award non-economic damages for pain and suffering?

Appellants’ Brief at 7.

      On June 5, 2014, this Court alerted Appellants that judgment had not

been entered in this case.     See Johnston the Florist, Inc. v. TEDCO

Constr. Corp., 657 A.2d 511, 514 (Pa. Super. 1995) (noting this Court’s

general policy of quashing an appeal from an order upon which judgment

has not been entered); Pa.R.A.P. 301. Accordingly, we directed Appellants

“to provide proof to this Court within fourteen days that judgment has been

entered.”   Order, 06/05/2014 (the June 5th Order).       We further advised

Appellants that “[f]ailure to comply with this [o]rder may result in dismissal

of the appeal[.]” Id.




                                     -2-
J-A07004-15


      On June 19, 2014, Appellants responded to our order.           Appellants

suggested, without citation to authority, that it was Appellee’s obligation to

ensure judgment was entered properly.            See Appellants’ Response,

06/19/2014, at ¶¶ 4, 5, & 9. Appellants stated also that they had filed a

praecipe for judgment on a verdict with the Allegheny County Court of

Common Pleas on June 19, 2014. Id. at ¶¶ 6, 10, & Exhibit B. Accordingly,

this Court permitted the appeal to proceed but cautioned Appellants that

“the issue may be revisited by the panel assigned to the case.”          Order,

06/25/2015.

      Upon reviewing the certified record, it appears that judgment has yet

to be entered. The docket forwarded to this Court by the Allegheny County

Department of Court Records, Civil/Family Division (Allegheny County Civil

Division), which was generated on July 18, 2014, includes no entry

suggesting that Appellants filed a praecipe for judgment.          To be clear,

approximately one month following Appellants’ representation to this Court

that they had complied with our order, they still had failed to do so.

      Moreover, upon close inspection, we conclude that Exhibit B, attached

to   Appellants’   response   and   purported   to   demonstrate     Appellants’

compliance, establishes nothing.     A document included with the exhibit,

entitled “Pleading/Exhibit Transmission Results,” provides the following

caveat:

      Your filings are being processed. Be advised this case is not
      officially filed until it is approved by Allegheny County

                                     -3-
J-A07004-15


      Civil/Family Division. If approved, you will be notified via an
      electronic receipt and the official date and time of filing will be
      the date and time listed above[.] At that time, your Credit Card
      will be debited. In the event that this filing is not approved,
      your account will not be debited. Thank you for using the
      Civil/Family Division Filing and Retrieval System.

See Appellants’ Response, Exhibit B. Notably, Appellants have not provided

an electronic receipt confirming that they filed a praecipe for judgment.

      On May 5, 2015, in an abundance of caution, the Prothonotary office of

this Court consulted with the Allegheny County Civil Division.       The Civil

Division confirmed that no praecipe was filed and that no judgment has been

entered.

      In its brief, Appellants contend that we should accept jurisdiction to

hear this appeal because (1) doing so promotes judicial efficiency, (2)

counsel for Appellee never filed a praecipe, and (3) there is nothing further

for the trial court to consider, citing in support for these arguments Mackall

v. Fleegle, 801 A.2d 577 (Pa. Super. 2002). We decline to do so.

      This Court has recognized that an appeal can only lie from “judgments

entered subsequent to the trial court's disposition of post-verdict motions,

not from the order denying post-trial motions.” Mackall, 801 A.2d at 580.

However, citing our interest in judicial economy, we have recognized that

“there are some instances wherein a party has failed to enter judgment and

our appellate courts may regard as done that which ought to have been

done.”     Id. at 581. Thus, in Mackall, we drew a contrast between those

instances wherein a party’s failure to praecipe for the entry of judgment is

                                     -4-
J-A07004-15


inadvertent, and those in which an appellant persists in refusing to do that

which it ought. Id.

      Here, Appellants failed to reduce the trial court’s order denying their

post-trial motions to judgment, despite our direct order to do so.      To the

contrary, Appellants sought to shift this obligation to Appellee (a proposition

for which there is no authority) and, more troubling, misrepresented their

efforts to comply with our June 5th Order. Accordingly, we quash.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/2/2015




                                     -5-